DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2014025668) in view of Nojiri (US 3,751,579).
Per claim 1, Satoshi teaches a refrigerant channel switching unit, comprising: a channel switching valve (i.e. V1 and V2) switching, by electric control, channels of a refrigerant in a refrigerant circuit of an air conditioner; a unit case (i.e. 10) housing the 
However, Nojiri teaches an electrical component box (10 of Nojiri) is provided with a wire holder (i.e. 20 of Nojiri), on a surface of the electrical component box at a side along a case body (i.e. body of 11 of Nojiri), the internal wire in a state in which the 
When the Nojiri wire holder on the surface of the electrical component box in the state in which the internal wire passes from the electrical component box into and the interior area of the unit case is combined with the open face of the case body of Satoshi, the result is the electrical component box is provided with a wire holder holding, on a surface of the electrical component box at a side along the one open face of the case body, the internal wire in a state in which the internal wire passes from the electrical component box into the interior area of the unit case, as claimed.
Per claim 7, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Satoshi teaches wherein the interior area of the unit case houses a plurality of channel switching valves, and the plurality of channel switching valves is a plurality of refrigerant channel switching valves of an air conditioner including a refrigerant circuit capable of performing a concurrent cooling/heating operation, i.e., concurrently performing a cooling operation with one or . 
Claims 4, 17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2014025668) in view of Nojiri (US 3,751,579) as applied to the claims above and further in view of Fiedler (US 2,173,101).
Per claim 4, Satoshi meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Satoshi teaches wherein the second position of the electrical component box is below the first position, the internal wire, the wire holder, and the open face of the case body but fails to explicitly teach wherein the internal wire is held by the wire holder such that a portion of the internal wire between the channel switching valve and the wire holder has an actual length longer than a direct distance between the channel switching valve and the wire holder, and is thus slack in the case body, and the wire holder is formed on an upper portion of the side surface of the electrical component box along the one open face of the case body, such that the internal wire has more slack when the electrical component box is at the second position than when the electrical box is at the first position.
However providing slack in a cable between two detachable elements is an old and well known concept to inhibit wires from being pulled apart from connection points.  For example, Fiedler teaches an electronics system including wherein an internal wire (i.e. 39 of Fiedler) held by a wire holder (i.e. see figure 1 of Fiedler) such that a portion of the internal wire between a rear section of the system and the wire holder has an actual length longer than a direct distance between the rear section of the system and 


    PNG
    media_image1.png
    616
    752
    media_image1.png
    Greyscale

Regarding the wire holder being at an upper position, Nojiri teaches a wire holder (i.e. 20 of Nojiri)  formed on an upper portion of a side surface of an electrical component box (i.e. 10 of Nojiri) for retaining and passing wires through an electrical component box (i.e. column 1, lines 30-33 of Nojiri).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a wire holder formed on an upper portion of a side surface of an electrical component box, as taught by Nojiri in the combined teachings, in order to advantageously retain and pass wires through an electrical component box (i.e. column 1, lines 30-33 of Nojiri), thereby inhibiting damage to the wires.
Per claim 17, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, claim 17 recites similar limitations as those in claim 7 and therefore is rejected in the same manner.
Per claim 22, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, claim 22 recites similar limitations as those in claim 4 and therefore is rejected in the same manner.
Per claim 23, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 22.  Further, Satoshi, as modified, teaches the wire holder formed at the open face of the case body but fails to explicitly teach wherein the wire holder is a recess formed on an upper end of the surface of the electrical component box at the side of the one open face of the case body.  However, Nojiri teaches wherein a wire holder (i.e. 20 of Nojiri) is a recess (i.e. see figure 1 of Nojiri) formed on an upper portion of a side surface of an electrical component box (i.e. 10 of Nojiri) along a case body (i.e. side of 11 of Nojiri) for retaining and passing wires through an electrical component box (i.e. column 1, lines 30-33 of Nojiri).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a wire holder be a recess formed on an upper portion of a side surface of an electrical component box along a case body, as taught by Nojiri in the combined teachings, in order to advantageously retain and pass wires through an electrical component box (i.e. column 1, lines 30-33 of Nojiri), thereby inhibiting damage to the wires.
When the Nojiri wire holder formed as the recess on the upper portion of the side surface of the electrical box along the case body is combined with the open face of the case body of Satoshi, as modified, the result is the wire holder is a recess formed on an 
Per claim 24, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, claim 24 recites similar limitations as those in claim 4 and therefore is rejected in the same manner.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2014025668) in view of Nojiri (US 3,751,579)  as applied to the claims above and further in view of Nishioka et al. (WO2014/192139; for purpose of clarity US PGPub 2016/0084547 will be used as a translation).
Per claim 6, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Satoshi, as modified, teaches the unit case and case body but fails to explicitly teach wherein the unit case has a drain opening formed in a bottom face of the case body, and a drain pan detachably attached to the bottom face of the case body and covering the drain opening when attached to the case body.
However, Nishioka teaches an unit case (i.e. figure 8) including a drain opening (i.e. opening in 5c, 5d, 7c, and 7d) formed in a bottom face (i.e. bottom face of 5c, 5d, 7c, and 7d) of a case body (i.e. 5a-d and 7a-d), and a drain pan (i.e. 8) detachably attached to the bottom face of the case body and covering the drain opening when attached to the case body (i.e. see figure 1-2 and 8) for easily performing maintenance.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a unit case including a drain opening formed in a bottom face of a case body, and a drain pan detachably attached to the bottom face of the case body and covering the drain opening when attached to the case body, as 
Per claim 19, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, claim 19 recites similar limitations as those in claim 7 and therefore is rejected in the same manner.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2014025668) in view of Nojiri (US 3,751,579) and Fiedler (US 2,173,101) as applied to the claims above, and further in view of Nishioka et al. (WO2014/192139; for purpose of clarity US PGPub 2016/0084547 will be used as a translation).
Per claim 13, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, claim 13 recites similar limitations as those in claim 6 and therefore is rejected in the same manner.
Claims 20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2014025668) in view of Nojiri (US 3,751,579) as applied to the claims above and further in view of Matsuura et al. (EP 2 402 667).
Per claim 20, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Satoshi, as modified, teaches the internal wire includes a plurality on internal wires (i.e. there are necessarily a plurality of internal wires associated with each electronically controlled valve), the channel switch valve includes a plurality of channel switch valves (i.e. V1-V4 of Satoshi), the plurality of internal wires respectively connecting the electric component to the plurality of the channel switch valves (i.e. each switch valve is controlled with distinct electronic 
However, Matsuura teaches a refrigerant channel switch wherein a plurality of internal wires (i.e. 80 of Matsuura) are bundled by a wire holder (i.e. 82 of Matsuura) for facilitating an installation of a refrigeration distribution unit (i.e. paragraph 0006, lines 3-5 of Matsuura).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a plurality of internal wires be bundled by a wire holder, as taught by Matsuura in the invention of Satoshi, as modified, in order to advantageously facilitate an installation of the refrigeration distribution unit (i.e. paragraph 0006, lines 3-5 of Matsuura).
Per claim 25, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 20.  Further, claim 25 recites similar limitations as those in claim 4 and therefore is rejected in the same manner.
Per claim 26, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 26 recites similar limitations as those in claim 23 and therefore is rejected in the same manner.
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi (JP2014025668) in view of Nojiri (US 3,751,579) and Fiedler (US 2,173,101) as applied to the claims above and further in view of Matsuura et al. (EP 2 402 667).
Per claim 21, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, claim 13 recites similar limitations as those in claim 20 and therefore is rejected in the same manner.
Per claim 27, Satoshi, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, claim 27 recites similar limitations as those in claim 23 and therefore is rejected in the same manner.
Response to Arguments
In regards to the applicant’s argument on page 7, second full paragraph, that “Nojiri fails to disclose or suggest that the wire holder is on the surface of the electrical component box at a side along the one open face of the case body, or that the wire holder holds the internal wire in a state in which the internal wire passes from the electrical component box into the interior area of the unit case which houses the channel switching valve as recited in claim 1. In the Action, the Examiner asserts that reference numeral 11 shown in Fig. 1 of Nojiri corresponds to a casing, however, Nojiri clearly discloses that reference numeral 11 corresponds to the electrical component housed in the electrical component box 10”; it is unclear how this indicates that Norjir does not teach the claimed elements.  Therefore the argument is not persuasive and the rejection remains.  
In regards to the applicant’s argument on page 7, last paragraph that neither Satoshi nor Nojiri disclose that the electrical component box is attachable to the case body at a first position, where the electrical component box blocks the one open face of the case body entirely, and a second position, where a part of the one open face of the case body is exposed along a side surface of the electrical component and the interior 
In regards to the applicant’s remaining arguments on page 8-10, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES Frantz can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763